DETAILED ACTION

This action is responsive to communications filed on May 13, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 8, and 15 are independent claims.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1:
Claim 1 recites, the last limitation, “…displaying the updated modified element on the dynamic without…” 
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to an abstract idea corresponding to a mental process including deciding whether to apply a modification. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination they do not add significantly more such as specific algorithms describing how the ideas are accomplished. This judicial exception is not integrated into a practical application because the claims appear to merely include a general purpose computer applying the judicial exception. Further, the claims do not appear to include more than insignificant extra-solution activity to the judicial exception. Therefore, since there are no limitations in the claim that transform the  exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “…when the listener is connected.”  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuneo et al., US Patent Application Publication no. 2010/0229052 (“Cuneo”), and further in view of Mostow, US Patent Application Publication no. US 2010/0218049 (“Mostow”).

	Cuneo teaches or suggests a method of avoiding infinite loops of changes to a dynamic web page to display on a client device, the method comprising:
	displaying the dynamic web page received from a content provider on the client device, wherein the dynamic web page comprises a modified element having an original modification (see para. 0005 - editing in a web-based environment and for non-blocking validation failures; para. 0038 - user can then exercise multi-level undo/redo reverse operations for changes made to the webpage document; para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on that cell ( e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed.);
	receiving an indication that the modified element was updated to generate an updated modified element (see para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on that cell ( e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed.);
	in response to receiving the indication, determining, by a processing device, whether reapplying the original modification to the updated modified element could result in an error on the dynamic web page (see para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on  made a non-error causing edit before validation on the previous edit failed. in this case, it is desirable to not want to show the error user interface, as the cell is not currently in error), then that error is applied; otherwise, it is added to the tracking system, in case of undo.); and 
	based on the determination, displaying the updated modified element on the dynamic web page without reapplying the original modification to the updated modified element (see para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on that cell (e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed. in this case, it is desirable to not want to show the error user interface, as the cell is not currently in error), then that error is applied; otherwise, it is added to the tracking system, in case of undo.).
	Cuneo fails to explicitly disclose could result in an infinite loop.
	Mostow teaches or suggests could result in an infinite loop (see para. 0004 - a test failure signature of an executed computer program, the execution of said computer program terminating while in an infinite loop, the method comprising the steps of identifying a series of object code instructions executed in a single iteration of the infinite loop; para. 0033 - test ended while repeatedly executing the same sequence of machine code more than a certain configurable number of times, ( e.g., 500). The test is terminated because it reached a maximum number of cycles or executed instructions. In this case, the termination is designated to be due to an infinite loop.).
could result in an infinite loop for the purpose of efficiently determining and indicating specific errors in code, as taught by Mostow. 
Claim(s) 8 and 15:
Claim(s) 8 and 15 correspond to Claim 1, and thus, Cuneo and Mostow teach or suggest the limitations of claim(s) 8 and 15 as well.

Claim 7:
	Cuneo further teaches or suggests logging in error event corresponding to the modified element (see Fig. 19; para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on that cell (e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed. in this case, it is desirable to not want to show the error user interface, as the cell is not currently in error), then that error is applied; otherwise, it is added to the tracking system, in case of undo.).
Mostow further teaches or suggests logging an infinite-loop event corresponding (see para. 0004 - defining a test failure signature of an executed computer program, the execution of said computer program terminating while in an infinite loop, the method comprising the steps of identifying a series of object code instructions executed in a single iteration of the infinite loop and matching each series of executed object instructions to its associated source code instruction; para. 0033 - determine if the test ended while 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include logging an infinite-loop event corresponding for the purpose of efficiently determining and indicating specific errors in code, as taught by Mostow. 
Claim(s) 14:
Claim(s) 14 correspond to Claim 7, and thus, Cuneo and Mostow teach or suggest the limitations of claim(s) 14 as well.

Claims 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuneo, in view of Mostow, and further in view of Kelly et al., US Patent Application Publication no. 2017/0212687 (“Kelly”). 
Claim 2:
	Cuneo further teaches or suggests wherein to determine that reapplying the original modification to the updated modified element would result in an error on the dynamic web page the processing device is to determine that the original modification has been reapplied to the element (see para. 0073 - a new error comes in, if that change key is more recent than  that cell (e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed. in this case, it is desirable to not want to show the error user interface, as the cell is not currently in error), then that error is applied; otherwise, it is added to the tracking system, in case of undo.).
	Mostow further teaches or suggests would result in an infinite loop and more than a threshold number of times (see para. 0004 - a test failure signature of an executed computer program, the execution of said computer program terminating while in an infinite loop, the method comprising the steps of identifying a series of object code instructions executed in a single iteration of the infinite loop; para. 0033 - test ended while repeatedly executing the same sequence of machine code more than a certain configurable number of times, ( e.g., 500). The test is terminated because it reached a maximum number of cycles or executed instructions. In this case, the termination is designated to be due to an infinite loop.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include would result in an infinite loop and more than a threshold number of times for the purpose of efficiently determining and indicating specific errors in code, as taught by Mostow.
Cuneo and Mostow fail to explicitly disclose within a sliding-window time period.
Kelly teaches or suggests within a sliding-window time period (see para. 0139 - a rate of errors in the memory. In some instances, a fault event trigger may be executed when a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include within a sliding-window time period for the purpose of efficiently determining and indicating a fault due to specific errors, as taught by Kelly.
Claim(s) 9 and 16:
Claim(s) 9 and 16 correspond to Claim 2, and thus, Cuneo, Mostow, and Kelly teach or suggest the limitations of claim(s) 9 and 16 as well.

Claim 4:
	Mostow further teaches or suggests wherein the threshold number of times are configurable with default values of approximately 5 (see para. 0033 - test ended while repeatedly executing the same sequence of machine code more than a certain configurable number of times, ( e.g., 500). The test is terminated because it reached a maximum number of cycles or executed instructions. In this case, the termination is designated to be due to an infinite loop.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include wherein the threshold number of times are configurable with default values of approximately 5, for the purpose of efficiently determining and indicating specific errors in code, as taught by Mostow.
wherein the sliding-window time are configurable with default values of one second (see para. 0139 - a rate of errors in the memory. In some instances, a fault event trigger may be executed when a number of memory-fault errors in a specific time window exceed a pre-configured threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include wherein the sliding-window time are configurable with default values of one second for the purpose of efficiently determining and indicating a fault due to specific errors, as taught by Kelly.
Claim(s) 11 and 18:
Claim(s) 11 and 18 correspond to Claim 4, and thus, Cuneo, Mostow, and Kelly teach or suggest the limitations of claim(s) 11 and 18 as well.
	
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuneo, in view of Mostow, in view of Fahmy, US Patent Application Publication no. 2006/0230348 (“Fahmy”), and further in view of Van Pelt et al., US Patent Application Publication no. 2013/0231969 (“Van Pelt”).
Claim 6:
	Van Pelt further teaches or suggests wherein the indication is received via a microtask (see para. 0007 - completion of tasks and microtasks. Labor-on-demand platforms provide APis for application development and an international payment infrastructure for the deployment and implementation of crowd sourced tasks; para. 0049 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include wherein the indication is received via a microtask for the purpose of efficiently outsourcing tasks for increased production and quality, as taught by Van Pelt.
Fahmy further teaches or suggests when the listener is disconnected (see para. 0023 - add and remove notification listeners who wish to listen to changes made on the visual property. It is also possible to add and remove java.bean.VetoableChangeListeners to the property descriptor interface 40. This would typically be done by property providers to provide constraints and validation on the values set on a particular visual property; para. 0024 - listener is customized to listen to specialized property change events. A property change event class 48, entitled PropertyChangeEvent, is defined below property change listener interface 42. This class 48 defines a customized event.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include when the listener is disconnected for the purpose of efficiently conditionally control event listeners, as taught by Fahmy.

Claims 3, 5, 10, 12, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuneo, in view of Mostow, in view of Kelly, and further in view of Fahmy.
Claim 3:
changes to the modified element; reapplying the original modification to the updated modified element (see para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on that cell (e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed. in this case, it is desirable to not want to show the error user interface, as the cell is not currently in error), then that error is applied; otherwise, it is added to the tracking system, in case of undo.).
	Fahmy further teaches or suggests disconnecting a listener of the dynamic webpage to prevent further indications; while the listener is disabled; and reconnecting the listener (see para. 0023 - add and remove notification listeners who wish to listen to changes made on the visual property. It is also possible to add and remove java.bean.VetoableChangeListeners to the property descriptor interface 40. This would typically be done by property providers to provide constraints and validation on the values set on a particular visual property; para. 0024 - listener is customized to listen to specialized property change events. A property change event class 48, entitled PropertyChangeEvent, is defined below property change listener interface 42. This class 48 defines a customized event.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include disconnecting a listener of the dynamic webpage to prevent further indications; while the listener is disabled; and reconnecting the listener
Claim(s) 10 and 17:
Claim(s) 10 and 17 correspond to Claim 3, and thus, Cuneo, Mostow, Kelly, and Fahmy teach or suggest the limitations of claim(s) 10 and 17 as well.

Claim 5:
	Cuneo further teaches or suggests wherein the indication is received via a macrotask, when the listener is connected (see para. 0073 - a new error comes in, if that change key is more recent than the current change key ( e.g., if the user made an error-causing edit and then performed and before the validation came back) and there is not a more recent change on that cell (e.g., if the user made an error-causing edit and then made a non-error causing edit before validation on the previous edit failed. in this case, it is desirable to not want to show the error user interface, as the cell is not currently in error), then that error is applied; otherwise, it is added to the tracking system, in case of undo.).
Claim(s) 12 and 19:
Claim(s) 12 and 19 correspond to Claim 3, and thus, Cuneo, Mostow, Kelly, and Fahmy teach or suggest the limitations of claim(s) 12 and 19 as well.

Claim 13:
Van Pelt further teaches or suggests wherein the indication is received via a microtask (see para. 0007 - completion of tasks and microtasks. Labor-on-demand platforms provide APis for application development and an international payment infrastructure for the deployment and implementation of crowd sourced tasks; para. 0049 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include wherein the indication is received via a microtask for the purpose of efficiently outsourcing tasks for increased production and quality, as taught by Van Pelt.
Fahmy further teaches or suggests when the listener is disconnected (see para. 0023 - add and remove notification listeners who wish to listen to changes made on the visual property. It is also possible to add and remove java.bean.VetoableChangeListeners to the property descriptor interface 40. This would typically be done by property providers to provide constraints and validation on the values set on a particular visual property; para. 0024 - listener is customized to listen to specialized property change events. A property change event class 48, entitled PropertyChangeEvent, is defined below property change listener interface 42. This class 48 defines a customized event.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Cuneo, to include when the listener is disconnected for the purpose of efficiently conditionally control event listeners, as taught by Fahmy.
Claim(s) 20:
Claim(s) 20 correspond to Claim 13, and thus, Cuneo, Mostow, Kelly, and Fahmy teach or suggest the limitations of claim(s) 20 as well.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176